PETROPLUS, JUDGE:
On July 22, 1970, personnel of the 19th Special Forces Group, while engaged in parachute dropping exercises at Camp Dawson in Preston County, West Virginia, landed in a field of growing crops belonging to the Claimant, Alvin E. Murphy. The parachutists were National Guardsmen. Respondent had leased from the Claimant the use of the uncultivated part of his property as a drop-zone at a nominal rent of $1.00, which Lease granted unto the State of West Virginia the right to conduct military parachute jumps on the Claimant’s property.
It appears from the Stipulation of Facts that Respondent conducted an investigation of the damage to the crops and that claims for torts committed by the personnel of the National Guard are not recognized until State remedies have been exhausted. The Respondent recommends that the claim be paid and no hearing is demanded.
*10This claim is submitted under Chapter 14, Article 2, Section 17 of the Code, the shortened procedure, and has been approved by the Attorney General as one that should be paid.
Whereupon, upon consideration of the claim informally upon the record submitted, the Court determines that the claim should be entered as an approved claim and an award is made to the Claimant in the amount of $50.00.
Claim allowed in the amount of $50.00.